
	
		I
		112th CONGRESS
		1st Session
		H. R. 976
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Denham introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To terminate certain hydropower reservations, and for
		  other purposes.
	
	
		1.Termination of hydropower
			 reservations
			(a)Termination of
			 reservation relating to Bureau of Land Management patent numbered CA
			 6313The reservation under section 24 of the Federal Power Act
			 (16 U.S.C. 818) of the Bureau of Land Management patent numbered CA 6313 and
			 dated May 13, 1983, to the approximately 103.26 acres of land now owned by
			 Donald L. Smith in Madera County, California, and more particularly described
			 as a portion of secs. 25, 26, 35, and 36, T. 4 S., R. 24 E., Mount Diablo
			 Meridian, is terminated.
			(b)Termination of
			 reservation relating to Bureau of Land Management patent numbered CA
			 19394To the extent that any reservation of use for hydropower
			 could be determined to have been omitted under section 24 of the Federal Power
			 Act (16 U.S.C. 818) from the Bureau of Land Management patent numbered CA 19394
			 and dated September 25, 1987, to the approximately 41.323 acres of land
			 conveyed to Lindsay Smith, Peggy L. Birchim, Donald L. Smith, and Keith Smith,
			 and more particularly described as comprising a portion of secs. 25 and 36,
			 unsurveyed T. 4 S., R. 24 E., Mount Diablo Meridian, Jackass Mining District,
			 Madera County, California, the reservation is terminated.
			
